Amendment

This Amendment dated August 23, 2016 shall amend the Subscription Agreement and
Warrant, each dated March 3, 2016 by and between Wearable Health Solutions Inc.
F/K/A Medical Alarm Concepts Holdings, Inc. (the “Company”) and Benza Pharma,
LLC (“Benza”) (the “Subscription Agreement”).

WHEREAS, pursuant to the Subscription Agreement, Benza purchased a convertible
promissory note in the principal amount of $660,000 (the “Note”) and a warrant
(the “Warrant”) to purchase 6,666,672 shares of Series C Convertible Preferred
Stock (the “Series C Preferred Stock”);

WHEREAS, the Series C Preferred Stock provides that from February 26, 2016 until
February 25, 2017, the Series C Preferred Stock shall entitle the holder thereof
to that number of votes, on a pro rata basis with all other holders of Series C
Preferred Stock, equal to that number of common shares which is not less than
51% of the vote required to approve any action submitted to shareholders. After
February 25, 2017, thereafter each share of Series C Preferred Stock shall
entitle the holder to 10 votes per share of Series C Preferred Stock owned by
it.

WHEREAS, the parties desire to amend the Warrant to provide certain restrictions
on the exercise of such Warrant;

NOW THEREFORE, in consideration of the foregoing premises and of the mutual
agreements contained herein, and for other good and valuable consideration, the
receipt and sufficiency of which are hereby acknowledged, and intending to be
legally bound hereby, the parties hereto agree as follows:

1.The Warrant is hereby amended to provide that the Warrant may not be exercised
by Benza at any time which would result in Benza beneficially owning more than
9.99% of the Company’s voting capital stock.

2.Benza will sign the representation that they are not an Affiliate of the
Company attached as Exhibit A hereto.

3.All other terms of the Subscription Agreement and Warrant shall remain
unchanged.

-1-

 

IN WITNESS WHEREOF, the undersigned have caused this Amendment to be duly
executed as of the date first above written.

 

WEARABLE HEALTH SOLUTIONS, INC.

 

/s/ Ronnie Adams

____________________________________

By: Ronnie Adams

Title: Chief Executive Officer

 

 

BENZA PHARMA, LLC

 

 

/s/ Mark Groussman

________________________________

By: Mark Groussman

Title: Managing Member

 

-2-

 

Exhibit A

 

Delaney Equity Group LLC

5090 PGA Boulevard

Palm Beach, FL 33418

Attn: David Delaney

 

The undersigned represents that they are not an affiliate of Wearable Health
Solutions Inc. (the “Company”). The undersigned or any of its beneficial owners
are not officers, directors or 10% shareholders of the Company.

 

 

Benza Pharma LLC

/s/ Mark Groussman

_______________________________

By: Mark Groussman

Title: Managing Member

 

 



-3-

 